Citation Nr: 1536408	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  07-36 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for rheumatoid arthritis of the knees, to include as secondary to degenerative changes of the lumbar spine.

2.  Entitlement to service connection for osteoarthritis of the knees, to include as secondary to degenerative changes of the lumbar spine.

3.  Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD) on a schedular basis.

4.  Entitlement to an initial evaluation in excess of 70 percent for PTSD on an extraschedular basis.

5.  Entitlement to an initial evaluation in excess of 20 percent prior to May 22, 2012 and in excess of 40 percent from May 22, 2012 for degenerative changes of the lumbar spine on a schedular basis.

6.  Entitlement to an initial evaluation in excess of 20 percent prior to May 22, 2012 and in excess of 40 percent from May 22, 2012 for degenerative changes of the lumbar spine on an extraschedular basis.

7.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU) prior to December 1, 2012.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from June 1978 to June 1981.

This matter comes before the Board of Veterans' Appeals (Board) from May 2009, June 2011, and October 2012 rating decisions of the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in March 2015.  A transcript is of record.

This claim was previously before the Board in April 2015, at which time the Board remanded it for additional development.  The requested development has been completed, and the claim is properly before the Board for appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for rheumatoid and osteoarthritis of the knees, increased evaluations for PTSD and degenerative changes of the spine on an extraschedular basis, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's PTSD is characterized by occupational and social impairment, with deficiencies in most areas.

2.  Prior to May 22, 2012, the Veteran's degenerative changes of the lumbar spine were not characterized by forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.

3.  From May 22, 2012, the Veteran's degenerative changes of the lumbar spine have not been characterized by unfavorable ankylosis of the entire thoracolumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 70 percent for PTSD on a schedular basis have not been met.  38 U.S.C.A. §§ 1155, 5103A (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.10, 4.14, 4.21, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for an initial evaluation in excess of 20 percent prior to May 22, 2012 and in excess of 40 percent from May 22, 2012 for degenerative changes of the lumbar spine on a schedular basis have not been met.  38 U.S.C.A. §§ 1155, 5103A (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 4.71a Diagnostic Code 5242 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2014); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

The Veteran's claims for increased evaluations for PTSD and degenerative changes of the lumbar spine arise from disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Next, VA has a duty to assist a Veteran in the development of the claims.  This duty includes assisting her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains service treatment records, VA treatment records, and private treatment records.  The Veteran had VA examinations in May 2015 and June 2015.  Findings from the examination reports are adequate for the purposes of deciding the claims on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veteran has been afforded hearings before a Decision Review officer (DRO) and VLJ in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the DRO or VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearings, the DRO and VLJ noted that basis of the prior determinations and noted the elements of the claims that were lacking.  In addition, the DRO and VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Moreover, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the DRO and Board hearings.  By contrast, the hearings focused on the elements necessary to substantiate the claims and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  

II.  Increased Evaluations

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4 (2014).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, consideration also must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

A.  PTSD

The Veteran is seeking an evaluation in excess of 70 percent for PTSD.  The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships, a 70 percent rating.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, a 100 percent rating.  38 C.F.R. § 4.130.

The symptoms listed in General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the Court held that VA regulations require that when the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.

The Veteran does not meet the criteria for a 100 percent evaluation because the record does not show total occupational and social impairment due to PTSD.  See 38 C.F.R. § 4.130, Diagnostic Code 9400.   At May 2006 VA treatment the Veteran was oriented at to time, place and person.  Her immediate, recent and remote memory, attention, and concentration were good.  Private treatment records from July 2006 indicate that the Veteran's memory, attention and concentration were intact, judgement was moderately impaired, and insight was minimally impaired.  At February 2007 treatment the Veteran was future oriented with no motoric agitation.  She was emotional about her current stressors, which included a sexual assault.  An undated statement from a treating provider that was submitted in July 2008 states that the Veteran was able to function normally most of the time but that when placed under significant stress, she sometimes lost control of her emotions.

At an April 2008 private psychiatric evaluation, the Veteran was alert and fully oriented.  There was no evidence of racing thoughts or flight of ideas and no evidence of hallucinations or delusions.  Insight was fair and judgment was intact.  At July 2008 VA treatment the Veteran was alert and in a good mood.  She denied depression and mood swings, and speech was at a normal rate and volume.  She denied any intention or plan to hurt herself or others.  

The Veteran had a VA examination in February 2009 at which it was noted that her mental health providers described her as having problems with memory, focus, decision making, judgment, controlling her emotions, and nightmares.  She was taking coursework online and was provided extra time to complete assignments, and had recently begun training to become a substance abuse counselor.

At March 2009 VA treatment it was noted that the Veteran did not have suicidal or homicidal ideation or audio or visual hallucinations.  She was alert and oriented to time, place and person at August 2009 treatment, and denied suicidal or homicidal ideation.  February 2010 VA treatment notes indicate that the Veteran denied depression and mood swings, and her affect was cheerful and speech normal.  

The Veteran had a VA examination in September 2012, and the examiner felt that she had occupational and social impairment with reduced reliability and productivity.  She did not have an inability to establish and maintain effective relationships, spatial disorientation, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting herself or others, neglect of personal appearance and hygiene, intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene, and disorientation to time or place.  Her memory loss was mild.  At October 2013 and November 2013 VA treatment the Veteran did not have paranoia, delusions, or hallucinations.  She was alert and oriented to person, place, day and date.  Mood was anxious and mildly depressed.

In April 2014 a VA treating psychiatrist opined that PTSD caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The Veteran did not have impaired abstract thinking, gross impairment in thought process of communication, disturbances in motivation and mood, suicidal ideation, obsessional rituals that interfered with routine activities, impaired impulse control such as unprovoked irritability with periods of violence, spatial disorientation, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting herself of others, neglect of personal appearance and hygiene, intermittent inability to perform activities of daily living, and disorientation to time or place.  Another VA treating provider opined in July 2014 that the Veteran had total occupational and social impairment. 

The Veteran had a VA examination in June 2015 at which the examiner opined that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  She reported periods of time when she was afraid to get out of the house and that she had not applied for work because she was not good with dealing with people.  In 2012 and 2014 she attempted suicide by overdosing on pills.  There were times when she felt "stuck in a rut" and did not get out of bed.  The Veteran also reported almost constant agitation and altercations.  She avoided relationships and heard voices that told her to say things.  The Veteran was oriented to oriented to time, place and person and there was no evidence of any psychosis.  Attention and concentration were fair to good and memory appeared to be intact.  The examiner also noted that the Veteran maintained stable housing and continued to care for her home and herself independently.  Probative value is not given to the July 2014 opinion that the Veteran had total occupational and social impairment from PTSD.  The Board notes that at the time of the opinion the Veteran was in receipt of a temporary 100 percent evaluation for PTSD, and the record as a whole does not otherwise support an evaluation of 100 percent.  Therefore, the preponderance of the evidence shows that the Veteran's PTSD approximates no more than a 70 percent schedular rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 9411.

B.  Degenerative Changes of the Lumbar Spine

The Veteran is seeking an evaluation in excess of 20 percent prior to May 22, 2012 and in excess of 40 percent from that date for her service-connected degenerative changes of the lumbar spine.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the Spine provides that a 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The Veteran had a VA examination in March 2009 at which she reported constant low back pain without frequent radiation to the lower extremities.  The pain ranged between four to ten out of ten in intensity.  There was not numbness or tingling in the lower extremities.  Flare-ups were caused by activity, walking or lifting, and they lasted for a few hours and were alleviated with rest.  The Veteran wore a soft back brace and used a cane for ambulation.  She could walk half a block before needing to rest and could stand in one place for about three minutes.  The Veteran paced herself when doing household chores and she used lumbar pillows when driving and at home.

On examination there was increased lumbar lordosis and tenderness to palpation at the mid-lumbar paraspinal muscles.  Forward flexion was to 80, 60, and 60 degrees, respectively, on three attempts, with increasing pain on the third attempt.  Extension was to the neutral position with reported stiffness.  Lateral bending was 20 degrees bilaterally with increasing pain on two attempts.  Rotation was to 30 degrees bilaterally with increasing pain by the third rotation.  The examiner noted weakness and fatigue on repetitive flexion.  Straight leg raise was negative for radiating pain.

At April 2010 treatment with a private chiropractor, the Veteran reported having constant, moderate pain in her low back.  Movement was restricted on a daily basis, and lifting, sitting, standing, walking and stress increased discomfort.  At June 2010 treatment, lumbar spine range of motion was flexion to 65 degrees, extension to 30 degrees, bilateral lateral flexion to 30 degrees, and bilateral rotation to 30 degrees.  At October 2010 private pain management treatment the Veteran rated her back pain as ranging between seven and ten out of ten.  The pain prevented her from taking part in social and recreational activities.

The Veteran had a VA examination in January 2011 at which she reported constant back pain that increased with bending and lifting.  On examination there was increased lumbar lordosis and tenderness to palpation over the mid to lower lumbar area.  Range of motion was 85 degrees forward flexion, 15 degrees extension, 20 degrees right lateral bending, 15 degrees left lateral bending, and 30 degrees bilateral rotation.  There was no change of range of motion on repetition.  Neurological testing of the lower extremities was normal.

The Veteran underwent another VA examination on May 22, 2012 at which she reported not having radicular pain.  Range of motion was forward flexion to 30 degrees, extension to 25 degrees, bilateral lateral flexion to 10 degrees, and bilateral lateral rotation to 5 degrees.  There was pain throughout the ranges of motion.  On repetitive motion, forward flexion was to 20 degrees, extension to 10 degrees, right lateral flexion to 20 degrees, left lateral flexion to 10 degrees, and bilateral lateral rotation to 5 degrees.  There was no ankylosis of the thoracolumbar spine, and the Veteran did not have intervertebral disc syndrome.

At June 2014 VA treatment the Veteran complained of chronic low back pain.  She reported some pain relief from injections.  The pain was worse with prolonged sitting and standing.  Flexion and extension were severely limited, and the pain was much worse with forward bending and lumbar extension.

The Veteran underwent another VA examination in May 2015 at which she reported having had physical therapy in 2014.  She was still doing a home exercise program, which provided some relief.  Her low back pain was usually a six out of ten in intensity, some sometimes increased to an eight.  The pain was generally sharp, and she had a back brace at home but was not currently using it because it irritated her skin.  She used a TENS unit to control the pain.  The Veteran reported limited flexion when tying her shoes and that she was able to exercise without significant difficulty.  She did not lift more than 30 pounds, and the examiner noted that she was carrying a 30 pound purse without difficulty.  Range of motion was normal and there was no additional loss of function or range of motion after three repetitions.  The examiner could not determine whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over time because no flares were witnessed on repetitive motion at the examination.  A sensory examination was normal and there was no radiculopathy or ankylosis of the spine.  The Veteran did not have intervertebral disc syndrome.

Prior to May 22, 2012, the Veteran did not qualify for an evaluation in excess of 20 percent for degenerative changes of the lumbar spine because the record did not show forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.  Forward flexion was to at least 60 degrees at the March 2009 VA examination, to 65 degrees at June 2010 treatment, and to 85 degrees at the January 2011 VA examination.  The record also does not show favorable ankylosis of the entire thoracolumbar spine.  The Veteran does not qualify for an evaluation in excess of 40 percent from May 22, 2012 because the record does not show unfavorable ankylosis of the entire thoracolumbar spine.  See id.  Furthermore, the Veteran has not had intervertebral disc syndrome at any point during the appeals period, and therefore Diagnostic Code 5243 is not applicable.  See 38 C.F.R. § 4.71a.

Under 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca, the Board is required to consider the Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate disability evaluation for a disability using the limitation-of-motion diagnostic codes.  The Board recognizes the limitations that the Veteran has as a result of her service-connected back disability, but the current disability evaluation contemplates these limitations.  In this regard, the reduced limitation of motion on repetition at the March 2009 VA examination is not sufficient to qualify for a 40 percent evaluation, and there was no reduced motion on repetition at the other examinations.  Furthermore, the complaints of pain are contemplated in the assigned 20 and 40 percent evaluations.  See Mitchell, supra.  Thus, the 20 and 40 percent evaluations presently assigned adequately contemplates the objective findings and subjective complaints, and increased evaluations are not warranted at any time during the course of the appeal.




C.   Other Considerations

In light of the holding in Fenderson, supra, the Board has considered whether the Veteran is entitled to "staged" ratings for her service-connected PTSD and degenerative changes of the lumbar spine, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claims period have the disabilities on appeal been more disabling than as currently rated under the present decision of the Board. 


ORDER

An initial evaluation in excess of 70 percent for PTSD on a schedular basis is denied.

An initial evaluation in excess of 20 percent prior to May 22, 2012 and in excess of 40 percent from May 22, 2012 for degenerative changes of the lumbar spine on a schedular basis is denied.


REMAND

VA treatment records show that in August 2002 the Veteran was diagnosed with subacute onset left knee effusion with bakers cyst and lancinating pain.  In February 2003 the Veteran underwent left knee arthroscopic foreign body retrieval and possible meniscal debridement surgery.  At private treatment in July 2005 the Veteran complained of right knee pain after falling down a flight of stairs.  It was noted at March 2006 VA treatment that the Veteran had ongoing problems with arthritis in both knees.  April 2006 x-rays showed minor osteoarthritis in the knees.  September 2006 VA treatment records state that the Veteran had had persistent right knee pain since 1980.  In February 2007 the Veteran underwent surgery for a right knee meniscal tear.  At April 2007 VA treatment the Veteran complained of pain in both knees, and subsequent treatment records indicate ongoing pain.  

Private emergency treatment records from July 2007 show a diagnosis of osteoarthritis of the knees and baker cyst of the left knee.  At December 2007 private treatment the Veteran reported the gradual onset of bilateral knee pain with no acute injury.  The Veteran was diagnosed with bilateral knee degenerative joint disease.  In April 2008 the Veteran underwent a left total knee arthroplasty.  At a June 2008 physical therapy evaluation the Veteran complained of knee pain for years prior to the surgery.  The right knee was replaced in July 2008.

The Veteran testified at the August 2008 DRO hearing that during service she had to do 15 mile road marches while carrying a heavy backpack, which was strenuous on her legs.  In her in-service work in a dining facility she had to carry things that weighed 70 to 100 pounds and clean heavy duty equipment, which affected her knees.  She was first treated for her knees in 2000 but they had bothered her since service.  The Veteran's ex-husband wrote in a November 2010 statement that during the Veteran's service he saw her go through swelling and pain from bending, stooping and lifting heavy rations and material in her job as a cook.

At a January 2011 VA examination the Veteran reported injuring her knees when she fell down a flight of stairs in 1996.  The examiner opined that it was less likely than not that the low back condition was directly causing or permanently aggravating the knee condition.  It was noted that the knees were more limiting than the back and that gait was more limited due to restrictions for her total knee replacements.  The knee problems were likely a result of aging and weight.  It was also less likely than not that the bilateral total knee replacement was directly caused by service based on the lack of treatment during service and that there is no evidence of knee problems for over 15 years after service.

The Veteran is competent to report that she has had pain in her knees since service, and the Board finds her credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Therefore, the opinion of the January 2011 VA examiner cannot be given probative value because it is based on there not being knee problems for 15 year after service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).
"...[M]ost of the probative value of a medical opinion comes from its reasoning" and the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion."  Once VA undertakes the effort to provide an examination, it must obtain a fully adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, the Veteran must be scheduled for a new examination before the claim can be decided on the merits.

In this case, any development affecting the service connection issues may have an impact on the complete picture of the Veteran's service-connected disabilities and their effect on her employability prior to December 1, 2012.  As such, the claims are inextricably intertwined and must be considered together, and a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998).  

In addition, any development affecting the TDIU issue may have an impact on the complete picture of the Veteran's service-connected disabilities and their effect on his employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issue of entitlement to extraschedular ratings for PTSD and degenerative changes of the lumbar spine will also be remanded.

VA treatment records to June 2015 have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from June 2015 to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's VA treatment records from June 2015 to the present.

2.  Notify the Veteran that she may submit lay statements from herself and from other individuals who have first-hand knowledge of the in-service and post-service knee symptomatology and the nature, extent and severity of her PTSD and back symptoms and the impact of these conditions on her ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Request that the appellant provide sufficient information, and, if necessary, authorization, to obtain any medical and hospitalization records, medical statements, and any other medical evidence not already of record relating to her claims.  Document all unsuccessful attempts to obtain such records.  There must be at least two attempts made to obtain any private treatment records for which the appellant submits the proper authorization.

4.  Afford the Veteran an appropriate VA examination to determine the nature, onset and likely etiology of arthritis of the knees.  The claims folder should be made available and reviewed by the examiner.  All indicated studies should be performed.  

The examiner is to state whether the Veteran has a diagnosis of rheumatoid arthritis and/or osteoarthritis of the knees, and if so whether it is at least as likely as not that they had their onset in service or within year of service or are otherwise related to service.

The examiner is also to state whether it is at least as likely as not that rheumatoid arthritis and/or osteoarthritis of the knees was caused or aggravated by the degenerative changes of the lumbar spine.

In offering these assessments, the examiner must assume as credible that the Veteran has had pain in her knees since service.

A complete rationale must be included.  If the examiner cannot state an opinion without resorting to speculation, the examiner must state why that is so.

5.  Then readjudicate the issues on appeal.  If the benefits sought on appeal are not granted in full, issue the Veteran and her representative a supplemental statement of the case and provide an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


